DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings were received on August 8, 2022. The amended drawing sheets include
Figs. 1-5 where Fig. 3 was amended. The drawings are corrected to show 74b pointing at the correct part. The drawings are entered.
The claims are amended to delete “by conduction” and the objections to the drawings related to this term are withdrawn.
Specification
The substitute specification filed August 8, 2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed August 8, 2022.  Claims 1-9 are pending and are examined.
The amendments to claims 5, 6, 7 and 9 overcome the rejections under 112(b) in the Non-Final rejection of 27 April 2022. 
The  amendments to claim 1 overcome the provisional double patenting rejection in the Non-Final rejection of 27 April 2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the electrical machine is mounted upstream of an intermediate casing. Claim 3 recites the electrical machine is located downstream of a low-pressure compressor of low-pressure body. The intermediate casing is the casing between the low-pressure compressor and the high-pressure compressor and starts where the low-pressure compressor ends (Applicant’s specification discloses “the low-pressure compressor 20 and the high-pressure compressor 22 are separated from each other by an intermediate casing 61.”) The intermediate casing begins where the low-pressure compressor ends.  Upstream of the intermediate casing is the low-pressure compressor. Thus, the axial distance upstream of the intermediate casing and downstream of the low-pressure compressor is zero. Hence, there does not appear to be a sufficient space that is both upstream of the intermediate casing and downstream of a low-pressure pressure compressor that would allow an electric machine to be mounted at such a location and the written description doesn’t support such an embodiment. Claim 4 depends from claim 3. Because it does not appear possible for the electric machine to be mounted both upstream of the intermediate casing and downstream of a low-pressure pressure compressor, claims 3 and 4 have not been further treated on the merits thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 9,148,040) and Vondrell (US 20180163558).

    PNG
    media_image1.png
    835
    998
    media_image1.png
    Greyscale

Regarding claim 1, Anthony teaches an aircraft turbine engine (Fig. 1) comprising
a gas generator (10) and a fan (13) arranged upstream from the gas generator (Fig.1)
configured to generate a main gas flow (Fig. 1, flow through fan), one part of which flows into a duct of the gas generator to form a primary flow (A), and another part of which flows in a duct around the gas generator to form a secondary flow (B), the gas generator comprising a low-pressure body (Fig. 1, shows shafts connected to turbines and compressors) that comprises a rotor (37, Fig. 2) driving the fan (Fig. 1, shows a 3-spool design in which a separate turbine drives the fan via a separate shaft. In Annotated Fig. A, the electrical machine is driven by an intermediate shaft which is separate from the shaft that drives the fan as shown in Fig. 1. However, in Col. 7:4-14, Anthony teaches the design is applicable to two spool engine designs where the electrical machine could be installed in a front bearing housing located between the high and low pressure spools. With a two spool engine design, the low pressure body is a low pressure turbine coupled to a rotor that drives the low pressure compressor, the fan as well as the electrical machine, as claimed. Thus, the intermediate spool 37 that drives the intermediate turbine and the low pressure spool 26 that drives the fan in a three spool design are combined into a single spool and the intermediate turbine and the low pressure turbine are combined into a single turbine), an electrical machine (12, Annotated Fig. A) mounted upstream of an intermediate casing (Figs. 1 and 2, the electric machine is located in the front bearing housing 14, which is upstream of the intermediate casing between the low and high speed compressors) rotated by the rotor of the low-pressure body (Figs. 1 and 2, Col. 7:4-14, a two spool design with the electric machine located in the front bearing housing is disclosed. In a two spool design as compared to a three spool design, the intermediate and low speed spools are combined into a single spool and the intermediate and low speed turbine are combined into a single turbine. With the electric machine located in the front bearing compartment 14 as shown in Figs. 1 and 2, the only spool in a two spool design available to drive the electric machine is the low speed spool as the high speed spool, as shown in Fig. 1, doesn’t extend into the front bearing compartment 14), and a stator (16, Annotated Fig. A) extending around the rotor of the electrical machine (the stator is radially outward of the rotor and extends around the rotor), the stator  of the electrical machine being surrounded by a first annular shroud (Annotated Fig. A) which is surrounded by a second annular shroud (Annotated Fig. A), being mounted around the electric machine and extending directly around the stator of the electric machine (Annotated Fig. A, the first and second shrouds delimiting between them a portion of said duct of the primary flow (Annotated Fig. A), and the first annular shroud being configured to cool said stator with aid of the primary flow (Annotated Fig. A shows the stator is in thermal contact with first annular shroud via the compressor casing 18. Thus, when the primary flow is cooler than the stator, the first annular shroud is cooler and the stator is cooled via thermal conduction from the first annular shroud to the stator. In addition, in Col. 5:1-12, Anthony teaches conduit 58 is designed to transfer a cooling fluid to the stator that is circulated through the stator. In Col. 7:15-20, Anthony teaches the coolant can be air supplied from a compressor, which circulates through the stator and conducts the heat away. The first annular shroud includes an aperture for conduit 58. Thus, the first annular shroud is configured to cool said stator with aid of the primary flow.).
	As discussed above, Anthony teaches a two-spool design where a low speed shaft drives and electric machine and fan. Anthony doesn’t teach driving a fan via a reduction gear where the electric machine is mounted coaxially downstream of the reduction gear.
	In Fig. 1, Vondrell teaches a reduction gear 76 disposed between a fan 70 and an electric machine 14 mounted coaxially downstream of the reduction gear. The mechanical reduction gear 76 allows the fan to be driven at a different speed than the speed of the drive shaft 72. The drive shaft is coupled to a two-spool gas turbine engine (18, Fig. 1). The position of the electric machine downstream of the mechanical reduction gear allows the electric machine to drive the drive shaft 72 and to receive power from the gas turbine engine 18 (Figs. 3-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Anthony drive a fan via a reduction gear where the electric machine is mounted coaxially downstream of the reduction gear, as taught by Vondrell, in order to to allow the fan to be driven at a different speed than the drive shaft and to allow the electric machine to provide power to the drive the drive shaft and receive power from the gas turbine engine.
Regarding claim 2, Anthony in view of Vondrell teaches the invention as claimed and discussed above and Anthony further teaches the electrical machine is located upstream of a low-pressure compressor of the low-pressure body (Col. 4:4-12, Fig. 1, the electrical machine is located in the front bearing housing 14, which is located upstream of the low-pressure compressor 17). 
Regarding claim 5, Anthony in view of Vondrell teaches the invention as claimed and discussed above and Anthony further teaches the stator is attached to a first annular bearing support (Annotated Fig. A) which extends at least partially radially inwardly of the stator and which defines therewith an annular space for mounting the rotor of the electric machine (Annotated A, first annular bearing support extends radially inward and provides an annular space for mounting the rotor).
Regarding claim 6, Anthony in view of Vondrell teaches the invention as claimed and discussed above and Anthony further teaches the rotor of the electrical machine is attached to or connected to the outer periphery (Annotated Fig. A) of an annular member (Annotated Fig, A)  having a T or C shape axial section (a location where the annular member is T shaped is shown)  the member comprising an inner periphery (Annotated Fig. A) which is coupled to the rotor of the low-pressure body by an intermediate shaft (intermediate shaft is indicated by the rectangle in Annotated Fig. A) passing axially through the electrical machine (the intermediate shaft extends axially into the electric machine), at least one bearing (39) being mounted between said first bearing support (100, 60) and the inner periphery of the member.
Regarding claim 7, Anthony in view of Vondrell teaches the invention as claimed and described above for claim 6, Anthony further teaches the inner periphery of the member is clamped axially against a trunnion (In Annotated Figure A, the member is clamped to the trunnion with a fastener that passes axially through the trunnion), the member and the trunnion being mounted adjacently on said intermediate shaft (the member and the trunnion are mounted above the intermediate shaft adjacent to one another) which is guided by two bearings (39 and 41, guide the intermediate shaft as the electrical machine and intermediate shaft are all structurally coupled to one another through the two bearings and the bearing supports), a first bearing (39) of the at least at least two bearings being carried by said first bearing support and a second bearing (41) of the at least two bearings being carried by a second annular bearing support (Annotated Fig. A).
Regarding claim 8, Anthony in view of Vondrell teaches the invention as claimed and discussed above for claim 1, Anthony further teaches a method of modular assembly of a turbine engine comprising at least one step of mounting a first module comprising a plurality of assembled elements on a second module (The electric machine 12 is a first module comprising a plurality of assembled elements that is mounted on a second module, the remainder of the engine. Col. 1:53-63 recites “In such an arrangement, an electrical machine formed of separate, modular machine segments can be provided, in which a cooling and electrical connection is provided for each machine segment, thereby providing lighter components which can be more easily handled. The component may be arranged such that one or both of the fluid connector and the electrical terminals are connected when the component is mounted in the framework, and the component may be arranged to be connected by a push fit connector. Such an arrangement provides a means of connecting both electrical and fluid connections in a single operation.”).
Regarding claim 9, Anthony in view of Vondrell further teaches the stator (16, Annotated Fig. A) of the electrical machine (12) is attached to a first annular bearing support which extends at least partially radially inwardly of the stator (Annotated Fig. A) and which defines therewith an annular space for mounting the rotor (24) of the electrical machine (Annotated Fig. A, the rotor in the space provide by the bearing support), the rotor of the electrical machine being attached to or connected to the outer periphery of an annular member (Annotated Fig. A) having a T or C shape axial section (Annotated Fig. A), the member comprising an inner periphery (Annotated Fig. A) which is coupled to the rotor (37) of the low-pressure body by an intermediate shaft (Portion of shaft shown by rectangle in Annotated Fig. A) passing axially through the electrical machine (Annotated Fig. A, the intermediate shaft extends axially along electric machine), at least one bearing (39) being mounted between said first bearing support and the inner periphery of the member, or between said first bearing support and the intermediate shaft (the bearing overlaps radially with the inner periphery and is radially above the intermediate shaft, and thus is between both of these locations), wherein the method further comprises assembling the electrical machine, the first bearing support and said member (the electrical machine, first bearing support and the member are shown assembled in Annotated Fig. A), and mounting said assembly and said trunnion on said intermediate shaft (the trunnion, the portion extending radially above the intermediate shaft is mounted above the intermediate shaft, the assembly of the electric machine is attached to the trunnion).

	
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 3 is not rejected with prior art because the limitations of claim 3 appear to be physically impossible as the axial distance upstream of the intermediate casing and downstream of a low-pressure compressor is zero. Thus, there is not a space that would allow for mounting of an electric machine. Claim 4 depends from claim 3.
Response to Arguments
Applicant argues that Anthony doesn’t show a mechanical reduction gear. As necessitated by Applicant’s amendment, the engines of Anthony are modified by Vondrell to teach a mechanical reduction gear. 
Applicant argues that Anthony doesn’t teach the electrical machine is driven by the low-pressure shaft but an intermediate pressure shaft. As discussed above, Anthony teaches the engine can be a three spool or a two-spool design. In a two-spool design as compared to a three-spool design, the intermediate and low speed spool are combined into a single spool. In particular, in Fig. 2, the low speed spool 26 and intermediate spool 37 would be combined into a single spool. When the electric machine is located in the front bearing compartment 14, as shown in Figs. 1 and 2, in a two-spool design taught by Anthony, the low speed spool extends into and through the front bearing compartment 14 to drive the fan and to also drive the electric machine. As shown in Fig. 1, the high-speed spool doesn’t extend into the front bearing compartment and it makes no sense for this shaft to drive the electric machine in a two-spool design. 
Applicant argues that the only case where the electric machine can be driven by the low-pressure shaft is when the electric machine is located in a tail cone region. However, Anthony specifically teaches an electric machine in a front bearing compartment 14 with a two-spool design. In a two-spool design, the low speed shaft extends into the front bearing compartment to drive the fan and the electric machine. Thus, Applicant’s arguments are inconsistent with the teachings in Anthony.
Applicant argues that Anthony fails to disclose that the internal annular shroud is mounted around the electrical machine and extending directly around the stator of the electric machine. The claims don’t recite an internal annual shroud. So, it is unclear what is being argued. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. On page 189, Hubbard shows the difference between gas turbine engines with a two-spool design and a three-spool design. In particular, Hubbard teaches in a three-spool design as compared to a two-spool design, the intermediate spool and low speed spool are combined into a single spool that drives the fan and the low speed compressor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                            /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741